Case: 1:20-cv-00398-SJD-KLL Doc #: 8 Filed: 09/30/20 Page: 1 of 2 PAGEID #: 50

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Gerald Thompson,
Plaintiff(s),
Case Number: 1:20cv398
vs,
Judge Susan J. Dlott
Travis Tackett, et al.,
Defendant(s).

ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on September 11, 2020 (Doc. 7), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired September 25, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, this case is DISMISSED for plaintiff's failure to pay the full filing fee as
ordered by the Court.

Plaintiff is hereby ASSESSED the full filing fee of $400.00.

The Clerk of Court is DIRECTED to mail a copy of this Order along with instructions to
the Cashier of the prison at which plaintiff is confined. The Cashier is directed to deduct and
forward to the Clerk of Court 20% of the preceding month’s income credited to plaintiff's

account each time the account exceeds $10.00 until the filing fee is paid in full.
Case: 1:20-cv-00398-SJD-KLL Doc #: 8 Filed: 09/30/20 Page: 2 of 2 PAGEID #: 51

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that for the foregoing reasons an

appeal of this Order will not be taken in good faith. See McGore, 114 F.3d 601.

IT IS SO ORDERED.

hata Oo Vit

Judge Susan J. Dlok]
United States District Court
